Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 10/8/2021 has been received and entered.  Claims 1-4, 13-21 have been amended, claims 5-10 have been cancelled, and claims 22-24 have been added.
Applicant is reminded that upon the cancellation of claims, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-4, 11-24 are pending.

Power of Attorney
The Power of Attorney filed 10/8/2021 has been received and accepted (see paper entered 10/15/2021).

Request under 37 CFR 1.46c2
The request to change Applicants filed 10/8/2021 has been received, as well as the update ADS (entered 10/8/2021).

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 4/5/2021 was acknowledged.
Newly added claims 10-16 are method claims and dependent on claim 1, and appear consistent with the elected invention.
Newly added claims 22-24 are dependent and directed to method steps of the method and steps performed by the system/medium, and it does not appear to be an undue burden to examine.
Claims 1-4, 11-24 are pending. Claims 1-4, 11-16, 22 drawn to a method for variant detection in silico, and the products of claims 17-21, 23-24 are currently under examination.

Priority
This application filed 7/31/2018 is a 371 National stage filing of PCT/US2017/016498 filed 2/3/2017, which claim benefit to US Provisional application 62/292096 filed 2/5/2016.
No comment has been made in Applicants response regarding the priority summary.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement and cited examples of US Patents listed on page 6-8, or NPLs provided on page 10.  
Applicants have not commented, nor has a new IDS been filed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
The amendment the claims to delete reference to a primary path comprising a first reference genome, and a secondary path comprising a second reference genome has addressed the basis of the rejection.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claims 22-24 provide for a size of the sequence reads that ‘are generated based on at least 150 base pairs of sequence’(claim 22, or 300bp for claims 23-24).  Initially it is noted that claim 1 and 21 do not have a step that generates 
It is noted that providing contigs are optional in claim 1 and dependent claims, however in review of the guidance of the specification there does not appear to be any specific guidance on the size or nature of the reads provided, or implicit or inherent requirements that when contigs are provided that it would necessarily meet the newly added ranges of claims 22-24.
Providing evidence of support for the newly added range or amending the claims to be consistent with the size provided by the specification (for example claim 13 or page 11/20 of the specification) would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim 1 has been amended to provide a clearer indication of how a representation of a reference genome sequence would provide a primary and secondary path where the secondary 
The step of identifying the variant is based on practicing the step of ‘convoluting’ which is provided 5 times in the specification but not specifically defined.  While the plain meaning of the word ‘convolute’ is to “make (an argument, story, etc.) complex and difficult to follow” (from Oxford languages) or “to coil up; form into a twisted shape” (from dictionalry.com), for purposes of claim interpretation and clarity of the record, given the guidance of the specification (for example page 17 and Fig 2 Step 3) the step appears to provide broadly for alignment, i.e. for a given SNP or allele indicating the base that is identified, and when necessary considering sequences which may contain insertions/deletions when alignment is finally resolved for a given read, i.e. indicating that a given read maps to a primary path or to a secondary one that has a variant insertion/deletion.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, newly added claims recite that the ‘plurality of sequences reads are generated based on at least’ a given number of base pairs of sequences, however claims 1 and 21 do not have a step where sequences are ‘generated’ (rather they are only ‘provided’ as the method is in silico), and it is unclear if the newly added claims are directed to another new step 
More clearly setting forth a clear antecedent basis for the limitation, and/or how the size of the sequence reads relates to the claims from which they depend may address the basis of the rejection.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10-21 stand and newly added claims 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1-4, 13-24 have been amended and still are generally drawn to a method for variant detection in silico, and the system comprising a memory and processor in which the in silico method is practiced.  More specifically, the claims have been amended to more clearly set forth the nature of the reference genome and the primary and secondary path that can exist, and provide for aligning a plurality of sequence reads to determine if a given read aligns with either the first or second path, that is either the first or second variant form present in the reference sequence.  Newly added claims 22-24 provide for the length of the size of the sequence reads that are aligned to be ‘at least 150 base pairs’ to ‘at least 300 base pairs’ (22 and 23/24 respectively).
in silico, and with a system that is computer implemented method or stored on a medium, where sequences are aligned with a reference to provide ‘paths’ where a given sequence varies from a reference, and using the various paths to associate a variant if one exists with one of the paths.  The information is generated in silico, and provides a graph genome as exemplified in the figures.  In view of the specification the guidance teaches that “In certain embodiments, the invention provides a method for improving variant detection of a genetic test. The method involves sequencing nucleic acid from a sample to produce a plurality of sequence reads, introducing one or more simulated variants into at least one of the plurality of sequence reads, analyzing the reads to determine whether the simulated variants were detected, adding any variants that were not detected or were incorrectly called to a graph genome as a secondary path, or node, and analyzing the reads again to determine whether the test is able to identify the variants. In certain aspects, any or all of the steps are carried out using a computer comprising a non-transitory memory.” (page 2).  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process and product as it is directed to a method implemented in silico and as products that are methods steps stored on a non-transitory medium or implemented by a computer.  
As noted previously, patentable weight have been given to in silico to the extent the method is performed on a computer, and that without that term the claims do not provide any other structure and would be found to be patent ineligible as merely instructions to align and compare sequence data. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data to align sequences such that variants from a reference provide a separate  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims do not provide any specificity to the input data or the number of ‘paths’ that are present or need to be convoluted, and given the examples provided in the instant figures and general guidance of the specification the sequence appear that they could be represented on paper and assessed in one’s own mind for the analysis.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and simply recite the requirement that it it performed in silico.  This judicial exception requires steps recited at high level of generality and the method as a product is only stored on a non-transitory or implemented on a general purpose computer, and is not found to be a practical application of the judicial exception as broadly set forth.  A review of the art demonstrates that methods of alignment and convoluting multiple paths was performed on a computer as shown by Lee et al. (Bioinformatics Vol 18, No 3, 452-464 (2002)-of record).  Specifically, Lee et al. provide for alignment of read data in the form of multiple sequence alignment (see Fig 1 for example) and provide for the identification of variants, and use in a variety of analysis methodology.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Response to Applicants arguments
Applicants provide for an overview of the USPTO guidance set forth in MPEP 2106, and a summary of the rejection for each step of the analysis.  Applicants argue that the claims are not directed to something that can be practiced in one’s mind, and the skilled artisan would understand that a reference genome includes around 3 million base pairs, and that aligning and convoluting is practically impossible.
While it is acknowledged that the human genome comprises approximately 3 million base pairs, the claims do not set forth any requirement of what the reference is or what it requires.  Further, the claims are directed to ‘a subject’, not a human, and together fail to provide that the primary reference genome is necessarily complex or large.  To the contrary, use of reference appears to be consistent this Fig 1, or as described on page 12 providing for alignment of variant sequences and not requiring large whole human genomes when practicing the method.
Applicants argue that the claims provide for a practical application and note that Lee et al. cited in the rejection fails to provide for the limitations of the claim as amended.
Lee et al was not provided to anticipate the claims in the 101 analysis, rather that the steps were consistent with other sequence analysis steps and could be practiced with a general purpose computer and given the evidence of record did not appear to provide for significantly more in the 101 analysis.  A citation of a reference for analysis of the second prong is not required, but was provided as further evidence that similar alignment steps were known and practiced, and lacking any evidence in the specification did not appear to provide for significantly more under prong 2.

The guidance of the specification is noted, and has been fully considered with respect to possible improvements, however the claims as generically and broadly set forth do not appear to support an improvement.  Initially it is noted that using a ‘graph-based’ alignment still requires that the representation of a graph (as in figure 1) or the alignment use the sequences themselves, not a generic graph which would not contain the essential information for alignment and resolution of sequence variants.  Further, while the specification provides that there are possible issues, there is no evidence that these are problems of other alignment programs or that the instant claimed steps solve any potential issue that may exist as evidence of improvement.  Importantly, there is no evidence or new improvement to the computation performed by the computer that ‘convolution’ as generically set forth appears to address as argued by Applicants.  The evidence of increased accuracy as provided in Table 1 for the comparison of two alignment algorithms does not comport with the generic broad language of the instant claims.  Further, while it is unclear that present methods are necessarily demonstrative of GATAgraph, it is noted that the specification teaches:
“This method is similar to the Genotyping by Assembly-Templated Alignment (GATA) method disclosed in U.S. Patent Publication No. 2014/0129201 and Umbarger et al., (2013) Next-generation carrier screening, Genetics in Medicine, 16(2), 132-140., both of which are incorporated herein in their entirety, yet differs in that the GATAgraph method includes the use of a graph genome allowing for separate nodes to be added.” 

and that the present claims do not provide ‘separate nodes’ as indicated in the specification description of GATAgraph to support Table 1 as providing evidence consistent with the claim limitations and requirements.

Applicants note the decision in Appeal 2019-003792, and argue that the present claims are similar and should be found patent eligible.
It is noted that the decision is not precedential, however to the extent the logic or fact pattern could be applied to the instant claims.  The Board found that the claims had steps to a judicial exception, however in Step 2A found that the steps were specific enough to improve detection of a fetal fraction in maternal blood, and unlike Mayo which are directed to the natural relationship the claimed methods enable detection and were not preemptive of other uses.  While the claims of the two are similar in requiring alignment of reads, the present claims differ in that the invention and claims of 14/311070 provide specificity in the use of training samples and weighing factors that enabled determining a fraction of fetal nucleic acids in a sample, whereas the present claims provide broadly for ‘convoluting’ without any specificity or definition provided in the specification.  Further, in the simplest example encompassed by the present claims, the reference comprising an indication of an N or an allele/SNP variable at a given location provides for two paths of reference genome, and does not appear to require new or novel means of determining (or complicated enablement issues for analyzing a sample read) if a sample read provides for one of the base pair options for a given allele/SNP.
Applicant argues that the claims provide for ‘significantly more’ than an abstract idea noting MPEP 2106.05 and that the claims has an inventive concept.
Applicants argument are not consistent with the guidance of MPEP 2106.05 which provides: 
“As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter.";



    PNG
    media_image1.png
    507
    682
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    203
    696
    media_image2.png
    Greyscale

As provided above, and in view of the claim amendments that have been newly addressed, Applicants arguments have been fully considered, but not found persuasive, and for the reasons above and of record the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2002)(of record).
Claims 1-4, 13-24 have been amended and are directed to a method for variant detection in silico, and the system comprising a memory and processor in which the in silico method is practiced.  More specifically, the claims provide method steps for aligning a plurality of sequence reads to determine if a given read aligns with either a first or second path relative to a reference sequence, that is either the first or second variant form present in the reference sequence.  Dependent claims provide that the reads are assembled into contigs for analysis (versus an option provided in claim 1), and provide possible types of variation that may be observed such as insertions, deletions or other rearrangements when sequences are aligned, claims 15, 22-24 provide for the length of the size of the sequence reads that are aligned to certain lengths.
I review of the specification, an in silico graph based genome is not specifically defined, and generally exemplified in the figures.  To be able to align sequences it appears that de Bruijn graphs are one example encompassed by the claims, and provide that sequences would be represented in their shared linear form when homologous and separate when the sequences differed.  Aligning multiple sequences using partial order graphs were known as evidenced by Let al al (2002) who provide an algorithm that is used for EST assembly that contain alternative splicing.  By example, Lee et al. provide multiple sequences and align them relative to a reference, and provide a graph based representation of the sequences through multiple secondary 
Given the requirements of the claims and the evidence and guidance of Let al. to align a plurality of sequences and represent them in a graph-based reference to discern the differences that may be present between the aligned sequences it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide a process of convoluting where a first and secondary path based on alignment is provided, and based on the similarities and differences variations are identified.  While Lee et al. discuss the algorithm can be applied to any sequences and provide examples of proteins with greater variations than the nucleic acids, one having ordinary skill in the art would have been motivated to apply the algorithm to more sequence types than just ESTs, and use it to map the sequences that provide for the splice variants as discussed by Le et al.  Lee et al. do not discuss all the specific types of variations in a sequence that could exist or limits on the length of the data being analyzed as a read, but one of ordinary skill in the art would have been motivated to apply the algorithm to more sequence types and expect that unaligned sequences would map to secondary paths when they were not homologous.  Given the success and proof of principle with real data, there would have been a reasonable expectation of success given the guidance of Lee et al. that the algorithm and method could be applied to any variety of sequences for the analysis of differences between any given set of aligned sequences.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                          /Joseph Woitach/Primary Examiner, Art Unit 1631